Meade, J.
(dissenting, with whom Rapoza, C J., joins). Because the majority has, in my view, misread or misinterpreted the exculpatory clause, I respectfully dissent. The purchase and sale agreement contained the following language under the heading “WARRANTIES AND REPRESENTATIONS”:
“The BUYER acknowledges that the BUYER has not been influenced to enter into this transaction nor has he relied upon any warranties or representations not set forth or incorporated in this agreement or previously made in writing, except for the following additional warranties and representations, if any, made by either the SELLER or the Broker(s): NONE” (emphasis supplied).
In Cone v. Ellis, 59 Mass. App. Ct. 748, 749-752 (2003), we held that due to this very same exculpatory clause, the seller’s misrepresentations were not actionable. Even though the misrepresentations in Cone were made orally, the clause, as highlighted supra, also excludes the buyer’s reliance on representations previously made in writing. Importantly, Richards was a party to the agreement and its protections.
*775The majority’s construction of the exculpatory clause ignores the word “nor,” which precedes the “warranties or representations” the buyer agrees he has not relied upon in the transaction. The warranties or representations that the buyer states he has not relied upon are broken down into two categories: (1) those “not set forth or incorporated in this agreement or” (2) those “previously made in writing.” After that, the parties may write in any exceptions, and here they added “NONE.” The clause thus sets forth two types of things which, the buyer agrees, have not influenced him and upon which he did not rely when he entered the transaction. Unlike the majority, I cannot read those “previously made in writing” to be an exception, because the final clause of the sentence explicitly sets out what is to be excepted, which would be what the parties may write in after the colon. Also, adding specification does not render the second category surplusage. Finally, I do not share the majority’s concern about stripping away a buyer’s right to rely on certain warranties or representations, because buyers will be free to add them to the agreement in the space following the colon, which was not done here.
Finally, as the Superior Court judge noted, Daniel DeWolfe was represented by an attorney during the purchase and sale of the property. Given that, and further given that whatever duty may have existed that separates this case from Quinlan v. Clasby, 71 Mass. App. Ct. 97 (2008), I agree with the judge that the misrepresentation claim is precluded by this clause. See Cone v. Ellis, supra at 752. See also Greenery Rehabilitation Group, Inc. v. Antaramian, 36 Mass. App. Ct. 73,75-76 (1994). Compare McCartin v. Westlake, 36 Mass. App. Ct. 221, 232 (1994) (“much of what is said during the negotiation of a business agreement never becomes part of the final bargain. Only what matters is reduced to writing and signed”).1
Finally, while the majority is correct that in general an exculpatory clause cannot be used to forgive fraud or deceit, see Sound Techniques, Inc. v. Hoffman, 50 Mass. App. Ct. 425, 429-434 (2000), DeWolfe’s complaint alleged neither, and instead, I, like *776the judge, read the complaint to have alleged negligence. Indeed, pursuant to Mass.R.Civ.P. 9(b), 365 Mass. 751 (1974), averments of fraud and the circumstances constituting that fraud must be stated with particularity in the complaint. See Masingill v. EMC Corp., 449 Mass. 532, 545 (2007). Such particularity was decidedly absent here, and the judge was not required to read it into the complaint. See Tetrault v. Mahoney, Hawkes & Goldings, 425 Mass. 456, 463 n.7 (1997) (court will not consider averments of fraud not pleaded with particularity). Because this case does not involve allegations of fraud and deceit, the case of Sheehy v. Lipton, 24 Mass. App. Ct. 188 (1987), upon which DeWolfe and the majority rely, is inapposite. Similarly, the Superior Court case cited by the majority as authority relies on our opinion in Sheehy, and thus does not inform the outcome here.

“As to the c. 93A claim, ... it is absorbed in and vanishes with the misrepresentation claim.” Fernandes v. Rodrigue, 38 Mass. App. Ct. 926, 928 (1995).